DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Claims 15, 17, 19, 20, 31, 57, 60 have been amended, claim 1 canceled and claims 63-67 added as requested in the amendment filed on February 12, 2021. Following the amendment, claims 2, 5, 7, 9, 11, 12, 14, 15, 17-21, 24-26, 28, 29, 31 and 57-67 are pending in the instant application.
2.	Claims 15, 17 and 18 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected election, there being no allowable generic or linking claim. Election was made without traverse in Paper filed on September 15, 2020.
3.	Newly submitted claims 64-67 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims recite antibodies that were not originally elected for examination, see species election as filed on September 15, 2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 64-67 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
4.	Claims 2, 5, 7, 9, 11, 12, 14, 19-21, 24-26, 28, 29, 31 and 57-63 are under examination in the instant office action.

6.	Applicant’s arguments filed on February 12, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 2, 5, 7, 9, 11, 12, 14, 19-21, 24-26, 28, 29, 31 and 57-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record in section 10 of Paper mailed on November 12, 2020. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At pp. 14-16 of the Response, Applicant traverses the rejection on the premise that the specification fully describes the genus of antibodies necessary to practice the claimed method. Specifically, Applicant argues that, “[T]he present claims are directed to a new use of a known class of antibodies, i.e. anti-CD14 antagonist antibodies. In particular, the claimed invention is based on the applicant’s surprising determination that systemic administration of a CD 14 antagonist antibody, which inhibits proinflammatory mediators in the periphery (i.e. outside of the central nervous system), can treat a neurodegenerative disease (i.e. a disease of the central nervous system). Therefore, the claims as amended show the surprising and unknown effect of a new method of treating a neurodegenerative disease using a CD14 antagonistic antibody. […] The specification discloses that CD14 antagonist antibodies, which can inhibit or decrease the production of one or more proinflammatory mediators, are a known class of molecules”. Applicant further submits that the “specification thus provides a representative number of species of CD14 antagonist antibodies for use in the method as claimed with description of their sequence and the shared functional activity to act as an antagonist of CD 14 and inhibit pro-inflammatory mediator production”. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.
Claims 2, 5, 7, 9, 11, 12, 14, 20-21, 24-26, 28, 29, 31 and 62-63 are drawn to the therapeutic use of a genus of antibodies claimed functionally but with no defined structure.
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
The factors to be considered when analyzing claims for compliance with the written description requirement include: actual reduction to practice; disclosure of drawings or structural chemical formulas; sufficient relevant identifying characteristics (e.g., disclosure of complete or partial structure, physical and/or chemical properties, structure/function correlation); method of 
With respect to antibodies, the Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id.
The recitation of an antibody that is suitable for clinical administration to treat the development or progression of a neurodegenerative disease or symptom thereof, to inhibit or decrease the production of one or more pro-inflammatory mediators by a peripheral cell in the subject, and to decrease or inhibit neuroinflammation represents functional characteristics. While generically the structure of antibodies is known, the structure of the presently reciteded antibodies can vary substantially within the above given claimed recitations. Thus, the genus is 
The specification provides the variable heavy chain (VH) and variable light chain (VL) amino acid sequences, SEQ ID NO: 26 and 25, respectively. However, there does not appear to be a correlation between the structure of these antibodies and the ability to elicit the desired therapeutic effect upon clinical administration, as currently in claims. In particular, antibodies that bind the same epitope of a protein may have completely different variable binding regions. In other words, the mere binding of an antibody to a particular epitope does not automatically provide the function of inhibiting or decreasing production of pro-inflammatory mediators, or else of treating a real life pathology in a patient. 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014, Appeal No. 13-1338 at page 26).
Applicant argues at pp. 17-19 that, “the Examples in the instant specification are not prophetic. In particular, Example 1 of the specification describes results of a clinical trial designed to assess the effect of IC14 when administered to patients with motor neurone disease (MND). […] As described in that section and as shown in Figure 1, treatment with the CD14 antagonist antibody IC14 resulted in a decrease in levels of the proinflammatory mediators IL-17 and IL-ip in the cerebrospinal fluid (CSF), as well as a decrease in neurofilament light chain (NFL). […] The demonstrated ability of IC14 to modulate the levels of these molecules in the CSF when delivered systemically to a subject with MND indicates that intravenous IC14 
Example 1 at [0174] and Figure 1 describe a patient with MND, who has been treated by administration of IC14 antibody. The treatment resulted in “a decrease in levels of the inflammatory markers IL-17 and IL-ip in the CSF at day 8, and also a decrease in NFL”. The Examiner maintains that this data fail to commensurate with what is currently claimed, a therapeutic method for treating the development or progression of all and every neurodegenerative disease or a symptom thereof by administering any antibody that meets the limitation of “a CD14 antagonist antibody”. Merely treating a patient with MND and measuring the levels of cytokines in CSF is meaningless to a skilled practitioner set to practice the full scope of Applicant’s methods as in claims 2, 5, 7, 9, 11, 12, 14, 19-21, 24-26, 28, 29, 31 and 57-63.
Applicant’s reliance on Ex parte Ambati is misplaced, pp, 18-19 of the Response. In that case, the known antibodies were used in a newly discovered process to treat ocular angiogenesis. The factual pattern in the instant case is different. Applicant argues that, “the claimed invention is based on the applicant’s surprising determination that systemic administration of a CD 14 antagonist antibody, which inhibits proinflammatory mediators in the periphery (i.e. outside of the central nervous system), can treat a neurodegenerative disease (i.e. a disease of the central nervous system), p. 15 of the Response, but provides no factual evidence of treatment of any 
A mere wish or plan of obtaining the claimed invention is not sufficient. 
A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. In the decision of Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 100,(CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Conclusion
8.	No claim is allowed.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        

June 22, 2021